Case 1:18-cv-21872-CMA Document 71 Entered on FLSD Docket 05/07/2019 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-21872-CIV-ALTONAGA/Goodman

  LEONARDO GOMES,

         Plaintiff,

  v.

  PORTFOLIO RECOVERY
  ASSOCIATES, LLC,

        Defendant.
  _________________________/

                                                 ORDER

         THIS CAUSE came before the Court on Defendant, Portfolio Recovery Associates, LLC’s

  Motion for Summary Judgment [ECF No. 41], submitted with its Statement of Material Facts

  [ECF No. 42] (“Def.’s Facts”). Plaintiff, Leonardo Gomes, filed a Response [ECF No. 64] and a

  Response to Defendant’s Statement of Material Facts [ECF No. 65] (“Pl.’s Facts”), to which

  Defendant filed a Reply [ECF No. 66]. The Court has carefully considered the parties’ written

  submissions, the record, and applicable law. For the following reasons, the Motion is denied.

                                        I.      BACKGROUND

         This is a quintessential Fair Debt Collection Practices Act (“FDCPA”) case, arising out of

  Defendant’s attempt to collect Plaintiff’s time-barred credit card debt through a purportedly false,

  misleading, and deceptive collection letter. (See generally Complaint [ECF No.1]). Defendant

  Portfolio Recovery Associates, LLC is a debt collector that regularly purchases and attempts to

  collect on time-barred debts. 1 (See id. ¶ 27). Plaintiff Leonardo Gomes incurred a debt (“Debt”)



  1
    Florida has a five-year statute of limitations for initiating legal action on a debt. See Fla. Stat. §
  95.11(2)(b).
Case 1:18-cv-21872-CMA Document 71 Entered on FLSD Docket 05/07/2019 Page 2 of 11
                                                  CASE NO. 18-21872-CIV-ALTONAGA/Goodman


  using a personal credit card account through Capital One Bank. (See id. ¶¶ 24–25). In 2010,

  Plaintiff made his last payment on the Debt. (See id. ¶ 30).

         Defendant acquired Plaintiff’s Debt from Capital One in 2014 and marked the account as

  time-barred in its records. (See Def.’s Facts ¶¶ 8–9). According to Defendant, once an account is

  marked as time-barred, “it remains that way and will never be sold or sent out for suit regardless

  of any intervening circumstances, such as whether the consumer makes a payment.” (Id. ¶ 9).

  Plaintiff disputes this statement. (See Pl.’s Facts ¶ 9). Even though the Debt is time-barred,

  Defendant has sent collection letters to Plaintiff since April 1, 2014. 2 (See Def.’s Facts ¶ 12).

         In September 2015, Defendant entered into a consent order (the “Consent Order”) with the

  Consumer Financial Protection Bureau (“CFPB”). (See id. ¶ 2). The Consent Order requires

  Defendant include specific disclosures in its attempts to collect any time-barred debt.

  (See id. (citing In re Portfolio Recovery Assocs., LLC, CFPB Administrative Proceeding No. 2015-

  CFPB-0023, Doc. 1 ¶ 126(b) (Sept. 9, 2015))). 3 After the Consent Order was issued, Defendant

  updated its policies, procedures, letter templates, and training materials. (See id. ¶ 3).

         On May 16, 2017, Defendant sent Plaintiff a collection letter (the “Collection Letter”)

  containing several payment options. (See Compl. ¶¶ 28, 36–40). The Collection Letter did not

  expressly state Defendant was legally prohibited from suing Plaintiff on the Debt. (See id. ¶ 52).

  Rather, the Collection Letter included the following disclosure: “The law limits how long you can

  be sued on a debt. Because of the age of your debt, we will not sue you for it.” (Collection Letter

  [ECF No. 1-1]).



  2
   It is not unlawful for debt collectors to seek voluntary repayment of a time-barred debt. See Olsen v.
  Cavalry Portfolio Servs., LLC, No. 8:15-cv-2520, 2016 WL 4248009, at *2 (M.D. Fla. Aug. 11, 2016).
  3
    The Consent Order is available at https://files.consumerfinance.gov/f/201509_cfpb_consent-order-
  portfolio-recovery-associates-llc.pdf.

                                                    2
Case 1:18-cv-21872-CMA Document 71 Entered on FLSD Docket 05/07/2019 Page 3 of 11
                                                   CASE NO. 18-21872-CIV-ALTONAGA/Goodman


           The Collection Letter also does not warn Plaintiff partial payment may, in some cases,

  renew the statute of limitations. (See Compl. ¶¶ 57, 59). Defendant asked Plaintiff to make partial

  payments on the time-barred Debt by including an option to make monthly payments, ranging

  from 6 to 12 months. (See id. ¶ 58). Plaintiff alleges Defendant’s failure to explain that a partial

  payment could revive the statute-of-limitations period for the Debt is unconscionable (see id. ¶ 60);

  and the Collection Letter is false, misleading, and deceptive (see id. ¶ 61).

           On May 10, 2018, Plaintiff sued Defendant under the FDCPA, see 15 U.S.C. §§ 1692e,

  1692f; and the Florida Consumer Collections Protection Act (“FCCPA”), see Fla. Stat. §

  559.72(9). (See generally id.). Plaintiff alleges Defendant violated (1) the FDCPA, 15 U.S.C.

  section 1692e, by making false, deceptive, or misleading representations in connection with the

  collection of a debt (“Count I”) (see id. ¶¶ 83–87); (2) the FDCPA, 15 U.S.C. section 1692f, by

  using unfair or unconscionable means to collect, or attempt to collect, a debt (“Count II”)

  (see id. ¶¶ 88–91); and (3) the FCCPA, Florida Statute section 559.72(9), by sending the

  Collection Letter and asserting the existence of a legal right when it knows the right does not exist

  (“Count III”) (see id. ¶¶ 92–94).

           Defendant now moves for summary judgment. Defendant argues the Collection Letter is

  factually accurate and not false, deceptive or misleading. (See Mot. 4–5). Defendant also contends

  it is entitled to safe harbor protection under the FDCPA because it complied with the Consent

  Order.    (See id.).   Plaintiff opposes summary judgment, arguing the question whether the

  Collection Letter is false or misleading is for the trier of fact to decide at trial. (See Resp. 2).

                                      II.    LEGAL STANDARD

           Summary judgment may only be rendered if the pleadings, discovery and disclosure

  materials on file, and any affidavits show there is no genuine issue as to any material fact and the



                                                     3
Case 1:18-cv-21872-CMA Document 71 Entered on FLSD Docket 05/07/2019 Page 4 of 11
                                                 CASE NO. 18-21872-CIV-ALTONAGA/Goodman


  movant is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a), (c). An issue of fact

  is “material” if it might affect the outcome of the case under the governing law. See Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). It is “genuine” if the evidence could lead a

  reasonable jury to find for the non-moving party. See id.; see also Matsushita Elec. Indus. Co. v.

  Zenith Radio Corp., 475 U.S. 574, 587 (1986). The Court draws all reasonable inferences in favor

  of the party opposing summary judgment. See Chapman v. AI Transp., 229 F.3d 1012, 1023 (11th

  Cir. 2000).

         If the non-moving party bears the burden of proof at trial, the moving party may obtain

  summary judgment simply by: (1) establishing the nonexistence of a genuine issue of material fact

  as to any essential element of a non-moving party’s claim, and (2) showing the Court that there is

  not sufficient evidence to support the non-moving party’s case. See Blackhawk Yachting, LLC v.

  Tognum Am., Inc., No. 12-14209-CIV, 2015 WL 11176299, at *2 (S.D. Fla. June 30, 2015)

  (citations omitted). “Once the moving party discharges its initial burden, a non-moving party who

  bears the burden of proof must cite to . . . materials in the record or show that the materials cited

  do not establish the absence or presence of a genuine dispute.” Id. (citing Fed. R. Civ. P. 56(c)(1))

  (alteration added; internal quotation marks omitted). If there are any factual issues, summary

  judgment must be denied and the case proceeds to trial. See Whelan v. Royal Caribbean Cruises

  Ltd., No. 1:12-CV-22481, 2013 WL 5583970, at *2 (S.D. Fla. Aug. 14, 2013) (citing Envtl. Def.

  Fund v. Marsh, 651 F.2d 983, 991 (5th Cir. 1981)).

                                          III.   ANALYSIS

         A.      The FDCPA: Counts I and II

         To prevail on a claim under the FDCPA, a plaintiff must show: (1) he has been the object

  of collection activity arising from a consumer debt; (2) the defendant is a debt collector as defined



                                                   4
Case 1:18-cv-21872-CMA Document 71 Entered on FLSD Docket 05/07/2019 Page 5 of 11
                                                 CASE NO. 18-21872-CIV-ALTONAGA/Goodman


  by the FDCPA; and (3) the defendant has engaged in an act or omission prohibited by

  the FDCPA. See Bohringer v. Bayview Loan Servicing, LLC, 141 F. Supp. 3d 1229, 1235 (S.D.

  Fla. 2015) (citation omitted); see also Reese v. Ellis, Painter, Ratterree & Adams, LLP, 678 F.3d

  1211, 1216 (11th Cir. 2012).

         The parties agree Defendant is a debt collector engaging in collection activity to recover

  Plaintiff’s outstanding consumer debt. (See generally Pl.’s Facts; Def.’s Facts). The first and

  second elements are undisputed. The only element in dispute is whether Defendant engaged in

  any practice prohibited by the FDCPA.

         Section 1692e of the FDCPA prohibits debt collectors from using “any false, deceptive, or

  misleading representation . . . in connection with the collection of any debt.” 15 U.S.C. § 1692e

  (alteration added).    Section 1692f provides “[a] debt collector may not use unfair or

  unconscionable means to collect or attempt to collect any debt.” Id. § 1692f (alteration added).

  Courts apply the “least-sophisticated consumer” test in evaluating whether a debt collector’s

  communication violates section 1692e or 1692f of the FDCPA. LeBlanc v. Unifund CCR Partners,

  601 F.3d 1185, 1193, 1200 (11th Cir. 2010) (footnote call number and citation omitted). “The

  least sophisticated consumer can be presumed to possess a rudimentary amount of information

  about the world and a willingness to read a collection notice with some care.” Id. at 1194 (internal

  quotation marks and citation omitted). The test also has an objective component: “[w]hile

  protecting naive consumers, the standard also prevents liability for bizarre or idiosyncratic

  interpretations of collection notices by preserving a quotient of reasonableness.” Id. (internal

  quotation marks and citations omitted; alteration in original).

                 i. Count I

         In Count I, Plaintiff alleges the Collection Letter was false, deceptive, and misleading



                                                   5
Case 1:18-cv-21872-CMA Document 71 Entered on FLSD Docket 05/07/2019 Page 6 of 11
                                                  CASE NO. 18-21872-CIV-ALTONAGA/Goodman


  under section 1692e of the FDCPA because it could 1) mislead the least sophisticated consumer

  into believing the debt was enforceable; and 2) induce the least sophisticated consumer into

  restarting the statute of limitations on the debt by making a partial payment. (See Compl. ¶¶ 85–

  86).

         Defendant argues Plaintiff could not have been misled by the Collection Letter because a

  partial payment does not revive a time-barred debt or create a new, enforceable obligation under

  Florida law. (See Mot. 4). Defendant also asserts the language in the Collection Letter, including

  Defendant’s disclosure “we will not sue you,” is factually accurate. (Id. (internal quotation marks

  omitted)). Plaintiff disagrees, insisting the Collection Letter “is filled with deceptive language and

  innuendo” and does not state Defendant cannot sue; only that it will not sue. (Resp. 7). Plaintiff

  contends “[i]t is the jury’s role to decide, from the evidence, how the least sophisticated consumer

  would view the letter.” (Id. 11 (alteration added)). Plaintiff is correct the issue raised is for the

  jury and not the Court by way of summary judgment.

          A “collection letter can be literally true and still be misleading . . . if it leaves the door

  open for a false impression.” Dunbar v. Kohn Law Firm, S.C, 896 F.3d 762, 765 (7th Cir. 2018)

  (internal quotation marks and citations omitted; alteration in original omitted; ellipses added).

  Defendant argues its “simple and unconditional statement that it would not sue Plaintiff because

  of the age of the debt was completely accurate and could never be false.” (Mot. 11). Defendant

  contends, consistent with its internal policies, it “never” treats a payment as reviving the statute of

  limitations, nor does it sue any consumer whose debt was previously time-barred or sell the account

  to any third party. (Id. 4 (emphasis in original)). Even if Defendant is “true to its word” and the

  Collection’s Letter’s representations are accurate, the Collection Letter may still be misleading.

  (Reply 1).



                                                    6
Case 1:18-cv-21872-CMA Document 71 Entered on FLSD Docket 05/07/2019 Page 7 of 11
                                                  CASE NO. 18-21872-CIV-ALTONAGA/Goodman


         Despite the literal truth of the Collection Letter’s representations, the parties dispute the

  inferences that can be drawn from it. Plaintiff argues “the statement that [Defendant] ‘will not

  sue’ does not foreclose the reasonable interpretation that the debt is still enforceable.” (Resp. 7

  (alterations added)). Plaintiff contends the least sophisticated consumer “might reasonably believe

  that the only reason that [Defendant] is still sending him letters is because the debt is still

  enforceable.” (Id. (alteration added; emphasis in original)).

         The parties’ conflicting interpretations of the Collection Letter present a triable issue of

  fact for a jury to decide –– whether Defendant’s representations are misleading. See Jackson v.

  Carrington Mortg. Servs., LLC, No. 17-60516-CIV, 2017 WL 4347382, at *4 (S.D. Fla. Sept. 29,

  2017) (stating differences in interpretation present genuine issues of material fact); see also

  LeBlanc, 601 F.3d at 1197 (“[W]here the parties reasonably disagree on the proper inferences that

  can be drawn from [a] debt collector’s letter, resolution is for the trier of fact — not for the [C]ourt

  on summary judgment.” (alterations added; citation omitted)).

         Further, “reasonable jurors applying the ‘least-sophisticated consumer’ standard could

  disagree as to the inferences to be drawn” from the Collection Letter. Id. at 1196. A consumer

  may reasonably construe the Collection Letter to carry several different meanings regarding the

  enforceability of the debt, Defendant’s ability to sue on the debt, and the effect of a consumer’s

  partial payment on the debt. Given the Collection Letter does not explicitly address these

  possibilities beyond a one-line disclosure, the trier of fact may reasonably conclude the Collection

  Letter leaves “the door open for a false impression.” Dunbar, 896 F.3d at 765 (internal quotation

  marks and citation omitted); see also Melillo v. Shendell & Assocs., P.A., No. 11-62048-CIV, 2012

  WL 253205, at *5 (S.D. Fla. Jan. 26, 2012) (stating “[a] debt collection letter is deceptive where

  it can be reasonably read to have two or more different meanings, one of which is inaccurate.”



                                                     7
Case 1:18-cv-21872-CMA Document 71 Entered on FLSD Docket 05/07/2019 Page 8 of 11
                                                 CASE NO. 18-21872-CIV-ALTONAGA/Goodman


  (alteration in original; internal quotation marks and citation omitted)).

         Whether Defendant’s representations are misleading is a question for the trier of fact, rather

  than the Court, to decide. See LeBlanc, 601 F.3d at 1197; see also Melillo, 2012 WL 253205, at

  *6 (“Any factual disputes regarding whether the letter is susceptible to more than one reasonable

  interpretation . . . [or] whether the letter is deceptive or misleading . . . will be for the jury to

  decide.” (alterations added)).

                ii.       Count II

         In Count II, Plaintiff asserts Defendant violated section 1692f of the FDCPA because the

  Collection Letter attempts to induce Plaintiff to 1) make a partial payment toward the debt, which

  would have renewed the statute of limitations; or 2) enter a payment plan on the debt, which would

  have created a new, enforceable obligation. (See Compl. ¶¶ 90–91). Defendant again argues its

  internal policies preclude it from treating a payment as reviving the statute of limitations, and thus

  there was “no potential pitfall to a partial payment.” (Mot. 11).

         A defendant’s collection action should be viewed “through the lens of the ‘least

  sophisticated consumer,’” not the offending party’s intent. LeBlanc, 601 F.3d at 1200. Even if

  Defendant did not intend to induce consumers to make a payment in order to revive a time-barred

  debt, a jury may find an unsophisticated consumer wary of debt collection efforts could reach that

  conclusion.     See id. at 1195.     “Whether [a Collection Letter] constitutes an ‘unfair or

  unconscionable means to … attempt to collect a debt’ for purposes of [section] 1692f presents a

  jury question.” Id. at 1201 (alterations added).

         B.           The FCCPA: Count III

         In Count III, Plaintiff brings a claim under the FCCPA. “The FCCPA is ‘a Florida state

  analogue to the federal FDCPA,’ and both statutes are intended to eliminate abusive practices used



                                                     8
Case 1:18-cv-21872-CMA Document 71 Entered on FLSD Docket 05/07/2019 Page 9 of 11
                                                 CASE NO. 18-21872-CIV-ALTONAGA/Goodman


  by debt collectors.” Garrison v. Caliber Home Loans, Inc., 233 F. Supp. 3d 1282, 1286 (M.D.

  Fla. 2017) (footnote call number, internal quotation marks, and citations omitted). The FCCPA

  makes it unlawful for a debt collector to “[c]laim, attempt, or threaten to enforce a debt when such

  person knows that the debt is not legitimate, or assert the existence of some other legal right when

  such person knows that the right does not exist.” Fla. Stat. § 559.72(9) (alteration added). “To

  establish a violation under section 559.72(9) of the FCCPA, it must be shown that a legal right that

  did not exist was asserted and that the person had actual knowledge that the right did not exist.”

  Daniel v. Select Portfolio Servicing, LLC, 159 F. Supp. 3d 1333, 1336 (S.D. Fla. 2016) (internal

  quotation marks and citation omitted).

         Plaintiff alleges Defendant violated section 559.72(9) of the FCCPA by sending the

  Collection Letter. (See Compl. ¶ 94). Plaintiff suggests Defendant — by issuing the Collection

  Letter in an attempt to enforce a time-barred debt — asserted a legal right it knows does not exist.

  (See id.). For the most part, the parties fail to address the elements of a claim under the FCCPA

  in their briefing, appearing instead to conflate their arguments regarding the FCCPA claims with

  the FDCPA claims. (See generally Mot.; Resp.). Defendant argues as much in its Reply,

  contending Plaintiff’s failure to respond to its argument as to the FCCPA warrants the entry of

  summary judgment in its favor. (See Reply 9). The Court is unpersuaded.

         As the Court stated in its earlier Order on Defendant’s Motion to Dismiss [ECF No. 27]

  (the “Order”), the “issue presented is one of fact: whether Defendant’s act of sending the Collection

  Letter in an attempt to enforce a debt was sufficiently confusing to imply a legal right existed when

  Defendant knew it did not.” (Id. 12). This factual issue remains in dispute — the record contains

  evidence of the parties’ disagreements regarding the effects of the Collection Letter, including

  whether it implies a legal right to collect on the debt. As noted, resolution of such a dispute “is



                                                   9
Case 1:18-cv-21872-CMA Document 71 Entered on FLSD Docket 05/07/2019 Page 10 of 11
                                                   CASE NO. 18-21872-CIV-ALTONAGA/Goodman


   for the trier of fact — not for the [C]ourt on summary judgment.” LeBlanc, 601 F.3d at 1197

   (alteration added); see also Newman v. Ormond, 456 F. App’x 866, 868 (11th Cir. 2012) (“[W]here

   the parties agree on the basic facts of the case, but reasonably disagree upon the proper inferences

   to be drawn from the debt collector’s actions, there exists a genuine issue of material fact that

   should be determined by the trier of fact and not by the court in a summary judgment context.”

   (alteration added; citation omitted)).

             C.     Safe Harbor Protection Defense and the CFPB Consent Order

             Finally, Defendant argues summary judgment is appropriate because it is entitled to safe

   harbor protection under section 1692k(e) of the FDCPA. (See Mot. 17–19). Section 1692k(e)

   states “[n]o provision . . . imposing any liability shall apply to any act done or omitted in good

   faith in conformity with any advisory opinion of the [CFPB].” 15 U.S.C. § 1692k(e) (alterations

   added).

             Defendant states the Collection Letter complies with the CFPB’s requirements and

   “contained the exact language required by the Consent Order.” (Mot. 18 (citation omitted)).

   According to Plaintiff: 1) the Consent Order is not an advisory opinion and compliance with its

   requirements may not warrant safe harbor protection under section 1692k(e); and 2) even if safe

   harbor protection does apply, whether Defendant complied with the Consent Order’s requirements

   is in dispute and should be decided by a jury. (See Resp. 15–16). The Court again agrees with

   Plaintiff.

             Defendant acknowledges the “consent decree is not technically an advisory opinion . . . .”

   (Reply 7 (alteration added)). Still, Defendant contends “[a] publicly available consent decree has

   a similar – if not stronger – effect as an advisory opinion regarding the conduct at issue.” Gutierrez

   v. Portfolio Recovery Assocs., LLC, No. CV 18-9890, 2019 WL 422195, at *1 (C.D. Cal. Feb. 1,



                                                     10
Case 1:18-cv-21872-CMA Document 71 Entered on FLSD Docket 05/07/2019 Page 11 of 11
                                                  CASE NO. 18-21872-CIV-ALTONAGA/Goodman


   2019) (alterations added). Be that as it may, “it is not clear that the [section] 1692k(e) safe harbor

   applies” to consent decrees. Id. (alterations added).

          In any event, as Plaintiff notes, whether the Collection Letter meets the Consent Order’s

   requirements is a question of fact. (See Resp. 15). For example, the Consent Order requires

   necessary disclosures be made “[c]learly and [p]rominently” and prohibits any language or action

   that detracts from the disclosure. (Id. 15–16 (alterations added; citation omitted)). The parties

   disagree whether Defendant’s disclosure was prominently displayed — indeed, Plaintiff asserts

   the disclosure was “inconspicuously buried in a section of the letter that the consumer is unlikely

   to notice.” (Resp. 6). Because “a reasonable jury could conclude the disclosure was not ‘[c]learly

   and [p]rominently’ made or that the language surrounding the disclosure contradicts or undermines

   the disclosure” (Order 11 (alterations added)), summary judgment on the section 1692k(e) safe

   harbor defense is denied.

                                         IV.     CONCLUSION

          For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendant, Portfolio

   Recovery Associates, LLC’s Motion for Summary Judgment [ECF No. 41] is DENIED.

          DONE AND ORDERED in Miami, Florida, this 7th day of May, 2019.



                                                             _________________________________
                                                             CECILIA M. ALTONAGA
                                                             UNITED STATES DISTRICT JUDGE

   cc:    counsel of record




                                                    11
